FELDMAN, C.J.,
specially concurring.
I concur in the result reached by the court and, for the most part, with the analysis leading to that result. I write separately only because I cannot agree with the concept, implicit in the court’s opinion, that we are following the intent of the legislature. At 179-181, 847 P.2d at 1126-1128. While I agree that the legislature must have intended to change the reach of the statute as we had construed it in Mileham v. Board of Pardons, 110 Ariz. 470, 520 P.2d 840 (1974), I do not know just how far the legislature intended to go or what it intended to accomplish in working that change. It has not provided us with a legislative history and has adopted a statute that lends itself to various interpretations, including the rational but diametrically opposed constructions proposed in both the court’s opinion and in the dissent.
Given the absence of any legislative history and the ambiguous wording of the statute, I cannot find any specific legislative intent on the question before us. To decide the present case, we must come closer to writing the statute than to reading it. Nevertheless, and to some degree intuitively, I believe the court’s opinion advances a more likely interpretation than that advanced by the dissent. I also believe that, in this case, it is better to follow the administrative interpretation that evidently has been given this statute since its adoption. See Op. at 181, 847 P.2d at 1128; see also Austin v. Barrett, 41 Ariz. 138, 144, 16 P.2d 12, 14 (1932). I recognize, of course, that longstanding administrative practice provides little legitimacy for erroneous construction or interpretation when text or intent is clear. Id. In this case, however, where neither text nor intent is clear, administrative interpretation provides some support. That interpretation has never before been challenged on this point, and reversing that interpretation might lead to very untoward results by requiring the release on parole of many prisoners whom the Board had not intended to set at large in the community.
For these reasons, I join in the judgment.